Case 1:16-cr-00297-PAB Document 57 Filed 12/08/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Criminal Case No. 16-cr-00297-PAB

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1. KEITH HOWARD HULL,

       Defendant.

                                  Filed Under Restriction


                    BRIEF IN SUPPORT OF MOTION TO RESTRICT


       The United States, by and through United States Attorney Jason R. Dunn, and

the undersigned Assistant United States Attorney, files this Brief in Support of Motion to

Restrict and states as follows:

       1.      The Court has authority to restrict documents from public access upon a

showing of compelling reasons. See D.C.COLO.LCrR 47.1.

       2.      The government asks that the government’s RESPONSE IN

OPPOSITION TO DEFENDANT’S MOITON FOR COMPASSIONATE RELEASE [ECF

53] as well as this Brief, and any order resulting from the Government’s Motion all be

restricted at a Level 2 until further order of the Court.

       3.      Restriction of the government’s RESPONSE IN OPPOSITION TO

DEFENDANT’S MOITON FOR COMPASSIONATE RELEASE [ECF 53] to a Level 2 is

appropriate under D.C.Colo.LCrR 47.1 for the following reasons and as further outlined

below: 1) the interests stated herein outweigh the presumption of public access; 2)

                                               1
Case 1:16-cr-00297-PAB Document 57 Filed 12/08/20 USDC Colorado Page 2 of 2




clearly defined and serious injury would result if access is not restricted to Level 2, and;

3) only restricted access will adequately protect the interests in question. The interests

concerned here are as follows: the government is responding to a restricted motion

with personal information about the defendant’s health that should not be made public.

       4.     WHEREFORE, the United States asks this Honorable Court to issue an

              order restricting, the government’s RESPONSE IN OPPOSITION TO

              DEFENDANT’S MOITON FOR COMPASSIONATE RELEASE [ECF. 53]

              at a Level 2 until further order of the Court.

       Respectfully submitted this 8th day of December, 2020.

                                           JASON R. DUNN
                                           United States Attorney


                                    By:     s/ Robert Brown
                                           Robert Brown
                                           Assistant United States Attorney
                                           1801 California Street, Suite 1600
                                           Denver, Colorado 80202
                                           Telephone: (303) 454-0100
                                           Facsimile: (303) 454-0101
                                           E-mail: robert.brown5@usdoj.gov




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 8th day of December, 2020, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system which will transmit the
document to opposing counsel.

                                           s/ Kayla Keiter
                                           Legal Assistant for AUSA Robert Brown
                                           United States Attorney’s Office




                                              2
